Title: From George Washington to Burgess Ball, 19 December 1790
From: Washington, George
To: Ball, Burgess



Dear Sir
Philadelphia Decr 19th 1790

  Your letter of the 7th instt came duly to hand, but the multiplicity of matters that pressed upon me at the time, prevented an earlier acknowledgment.

  I write to you now respecting an exchange of Lands because you wished to hear from me soon, on that subject—not because I think there is the least probability of such an exchange taking effect; I judge so from the ideas I have formed (from the tenor of your letter) indicative of your expectations; first, because the land I alluded to, lying on Bullskin in the County of Berkeley, most congenial I suppose to your wishes, is, all of it, under leases, and secondly (supposing that to be the tract you had in contemplation, & was knowing to the quantity contained in it—viz.—between 1500 & 2000 Acres) because you have, in my estimation, greatly underrated the value of my land, or over-rated that of your own, by supposing money is to be given to make up the difference. Lands of the quality of those I hold in Berkeley sell currently at from £3.10 to £5 pr Acre, which is full as high, I conceive, as yours do. How far the leases might impede the Sale, if I was disposed to sell, I know not; but after what you have said, it is incumbent on me to inform you, that I have no land between the Blue ridge and the Western Waters which are not leased.
In the County of Fayette, 40 miles this side Pittsburgh on one of the Roads leading thereto from Winchester, & in a thick settled & secure Country, I have a tract of about 1700 Acres equal to any whatever, with good plantations thereon (one of which is large) & other appendages. In the County adjoining—viz.—Washington, and about 16 miles from Fort Pitt, I have another tract of estimable land, rather over 3,000 Acres; with 15 or 16 farms on it, well watered and Meadowed. This tract is also in a thick settled, & perfectly secure Country. Both lye in the State of Pensylvania, and my Agent near the premises had been authorized to let the tenements for 5 or 7 years (I do not recollect which) but whether he has done it, or not, I am unable to say. For the first of these tracts I could once have recd 40/ Pensa Curry pr Acre, and for the other 30/ like money; but like all other landed property they have fallen in value; tho’ I never yet have offered them for less.
Beyond these, on the Great Kanhawa, halfway between Pittsburgh or Fort Pitt & Kentucky; and on the Ohio above the Kanhawa; I hold the most valuable River bottoms in all that Country & of considerable extent, on both those Waters; nearly opposite to which, on the No. Wt side of the Ohio, respectable Settlements are formed, and forming.

  I mention these circumstances with no other view than, should your thoughts extend to the Country beyond the Alligany, you may have the greater variety of prospects & offers to chuse from. Mrs Washington unites in best wishes for yourself & Mrs Ball and I am Dr Sir Yr Affecte &. Obedt Servt

Go: Washington

